This is an appeal from a decision of a judge of the Land Court ordering the registration of title to a parcel of land with its easterly boundary at the mean high water mark of Quincy Bay. The only respondents to appeal are the owners of a single lot of land which does not abut the subject land but which is in the same development. We conclude that the decision of the judge was correct for the reasons stated by him. We assume for the purposes of this opinion that the respondents have "beach rights” in common with others in the beach between the mean high and mean low water marks. The issue before us is whether those beach rights extend into a twelve foot strip of land along the easterly side of the petitioners’ land and immediately to the west of the mean high water mark in Quincy Bay. The judge’s findings of fact on this question are fully supported by the record, and his ultimate conclusion and rulings based on those findings, in our view are not only reasonable but correct.

Decision affirmed.